 1    BITA RAHEBI (CA SBN 209351)
      BRahebi@mofo.com
 2    ROSE S. LEE (CA SBN 294658)
      RoseLee@mofo.com
 3    MORRISON & FOERSTER LLP
      707 Wilshire Boulevard
 4    Los Angeles, California 90017-3543
      Telephone: 213.892.5200
 5    Facsimile: 213.892.5454

 6    RICHARD S.J. HUNG (CA SBN 197425)
      RHung@mofo.com
 7    MORRISON & FOERSTER LLP
      425 Market Street
 8    San Francisco, California 94105-2482
      Telephone: 415.268.7000
 9    Facsimile: 415.268.7522

10    Attorneys for Defendant
      APPLE INC.
11
      [PLAINTIFF’S COUNSEL ON
12    SIGNATURE PAGE]

13
                                   UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15

16
      UUSI, LLC,                                         Case No.     18-cv-04637-JD
17
                             Plaintiff,                  JOINT STIPULATION AND
18                                                       [PROPOSED] ORDER ON APPLE’S
             v.                                          MOTION FOR ORDER REQUIRING
19                                                       PLAINTIFF TO IDENTIFY
      APPLE INC.,                                        ASSERTED CLAIMS PURSUANT TO
20                                                       PATENT LOCAL RULE 3-1(A) AND
                             Defendant.                  RENEWED MOTION TO STAY
21

22                                                        Judge:       Hon. James Donato

23

24

25

26

27
28

     JOINT STIPULATION AND [PROPOSED] ORDER TO IDENTIFY ASSERTED CLAIMS AND STAY CASE
     CASE NO. 18-CV-04637-JD
                                                                                           1
      la-1400497
 1           Pursuant to Civil Local Rule 7-12, Plaintiff UUSI, LLC d/b/a Nartron (“Nartron”) and

 2    Defendant Apple Inc. (collectively, “the Parties”), by and through their respective counsel, submit

 3    the following stipulation to resolve Apple’s Motion for an Order requiring Nartron to Identify

 4    Asserted Claims Pursuant to Patent Local Rule 3-1(a) and Renewed Motion to Stay (“Motion”);

 5           WHEREAS, Nartron has identified all asserted claims pursuant to Patent Local Rule 3-

 6    1(a) and filed its disclosure on October 23, 2018;

 7           WHEREAS, the Parties have agreed and request that the Court stay the current action

 8    pending Samsung’s appeal before the Federal Circuit in the action entitled Samsung Elecs. Co.,

 9    Ltd. v. UUSI, LLC d/b/a Nartron, IPR2016-00908, No. 18-1310 (Fed. Cir. 2018);

10           WHEREAS, the stay will expire seven (7) days after the Federal Circuit’s opinion

11    regarding IPR2016-00908;

12           WHEREAS, should either party seek a further stay, they will file a new motion to stay the

13    proceedings;

14           WHEREAS, the parties request that the Court vacate the October 25, 2018 hearing on

15    Apple’s Motion in light of this stipulation.

16           WHEREAS, the parties jointly request that the Case Management Conference scheduled

17    for November 8, 2018 be vacated if the Court grants the proposed stay.

18           IT IS SO STIPULATED.

19

20

21

22

23

24

25

26

27
28

     JOINT STIPULATION AND [PROPOSED] ORDER TO IDENTIFY ASSERTED CLAIMS AND STAY CASE
     CASE NO. 18-CV-04637-JD
                                                                                                         2
      la-1400497
 1    Dated: October 23, 2018                  By: /s/ Bita Rahebi
                                                     BITA RAHEBI
 2
                                                     BITA RAHEBI (CA SBN 209351)
 3                                                   BRahebi@mofo.com
                                                     ROSE S. LEE (CA SBN 294658)
 4                                                   RoseLee@mofo.com
                                                     MORRISON & FOERSTER LLP
 5                                                   707 Wilshire Boulevard
                                                     Los Angeles, California 90017-3543
 6                                                   Telephone: 213.892.5200
                                                     Facsimile: 213.892.5454
 7
                                                     RICHARD S.J. HUNG (CA SBN 197425)
 8                                                   RHung@mofo.com
                                                     MORRISON & FOERSTER LLP
 9                                                   425 Market Street
                                                     San Francisco, California 94105-2482
10                                                   Telephone: 415.268.7000
                                                     Facsimile: 415.268.7522
11
                                                     Attorneys for Defendant
12                                                   APPLE INC.
13    Dated: October 23, 2018                  By: /s/ Lawrence M. Hadley
                                                     LAWRENCE M. HADLEY
14
                                                     MCKOOL SMITH HENNIGAN, P.C.
15                                                   LAWRENCE M. HADLEY (SBN 157728)
                                                     lhadley@mckoolsmithhennigan.com
16                                                   RODERICK G. DORMAN (SBN 96908)
                                                     rdorman@mckoolsmithhennigan.com
17
                                                     300 South Grand Avenue, Suite 2900
18                                                   Los Angeles, California 90071
                                                     T: (213) 694-1200; F: (213) 694-1234
19
                                                     Attorneys for Plaintiff,
20                                                   UUSI, LLC

21

22

23

24

25

26

27
28


     JOINT STIPULATION AND [PROPOSED] ORDER TO IDENTIFY ASSERTED CLAIMS AND STAY CASE       3
      la-1400497
 1                             ATTESTATION PURSUANT TO L.R. 5-1(I)

 2           In accordance with Civil Local Rule 5-1(i)(3), I attest that the concurrence in the filing of

 3    this document has been obtained from any other signatory in this document.

 4
                                                     /s/ Bita Rahebi
 5                                                    BITA RAHEBI
 6

 7

 8

 9                                                 ORDER
10    PURSUANT TO STIPULATION, IT IS SO ORDERED.
11
      DATED:
12                                                     The Honorable James Donato
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


     JOINT STIPULATION AND [PROPOSED] ORDER TO IDENTIFY ASSERTED CLAIMS AND STAY CASE                        4
      la-1400497
